Title: From Thomas Jefferson to George Jefferson, 6 May 1798
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Philadelphia May 6. 98.
          
          I have to acknolege the reciept of your favors of Mar. 15. 26. & Apr. 11. and to thank you for your attention to the several commissions, & particularly the May wheat. every thing I have sent at different times appears to have got to your hands, except a Windsor couch & mattras, which went under the care of mr Lewis in a ship by which he went passenger to Richmond. the day after tomorrow a vessel sails hence for Richmond, and will take for me from 20. to 25. packages, great & small, containing chiefly groceries & stores for family use, which I hope will be in time to get up by the boats before they cease to run, and to be at home as early as I shall. as they contain articles very tempting to the depredations of watermen be so good as to attend to the condition of the packages, having them put into good order if otherwise, and to be particular in taking the reciepts. I will send you by post the bill of lading as soon as it is made out.—the price of old tobacco here (of good quality) is 14 Dollars. I have had a thought (as mine is new) of offering to deliver it immediately to a purchaser, at the old tobo. price, waiting for the money till it becomes old tobacco, that is to say till Octob. 1. however I would rather sell it in that way in Richmond, if I could get an equivalent price, allowing for the expences of bringing here. there is a little upwards of  16 M from Bedford, & will be 5. or 6. M. from Monticello. I will thank you to inform yourself what price I can get at Richmond on a credit till Oct. 1. and to let me know as soon as possible, that if I do not sell there, I may be able to sell here before my departure. the Bedford tobo. weighs an average upwards of 1600. ℔ per hogshead. I am with great esteem Dr. Sir
          Your friend & servt
          
            Th: Jefferson
          
          
            P.S. mr Brown has often bought my tobacco, and knowing it’s quality is generally eager for it.
            writing this I am told [10?] D. cash have been given in Richmond for tobacco, and that probably 13 D. credit 1. Oct. might be got. if you can get that, be so good as to sell at once without waiting to [consult me,] only giving me […] notice to prevent a sale here. a credit might also be given for 6 months from the date of the contract
          
        